[Cite as State v. Speer, 2013-Ohio-5444.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                No. 12AP-893
v.                                                 :      (M.C. No. 2012 CR B 015704 )

Robert H. Speer,                                   :      (REGULAR CALENDAR)

                 Defendant-Appellant.              :




                                            D E C I S I O N

                                    Rendered on December 12, 2013


                 Richard C. Pfeiffer, Jr., City Attorney, Lara N. Baker, City
                 Prosecutor, and Orly Ahroni, for appellee.

                 Bay Law Office L.L.C., and John A. Bay, for appellant.

                        APPEAL from the Franklin County Municipal Court

CONNOR, J.
        {¶ 1}     Defendant-appellant, Robert H. Speer ("appellant"), appeals from the
July 26, 2012 judgment of the Franklin County Municipal Court finding him guilty of one
count of aggravated menacing, in violation of R.C. 2903.21, one count of assault, in
violation of R.C. 2903.13(A), and one count of resisting arrest, in violation of R.C.
2321.33.     Because the trial court did not abuse its discretion by admitting certain
testimony, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Appellant and Nicole McGee ("McGee") had been involved in an on-again
off-again relationship for approximately two years. While they resided in separate homes,
No. 12AP-893                                                                                2


they stayed overnight in each other's home at different times during the course of their
relationship. Because the utilities had recently been turned off at appellant's home,
appellant was staying at McGee's home when the events of June 25, 2012 occurred.
        {¶ 3} According to McGee's testimony, on the morning on June 25, 2012,
appellant discovered that, approximately one month earlier, McGee had texted a naked
photograph of herself to one of her friends. Appellant became angry and used a brick to
break McGee's cell phone. For the rest of the day, appellant was in and out of McGee's
home.
        {¶ 4} Later that evening, between 11:00 and 11:30 p.m., appellant approached
McGee and stated "Let me see your butt." (Tr. 180.)            Because they were not in a
relationship at that time and because appellant was angry, McGee refused. In response,
appellant punched/slapped McGee on the left side of her face with his right hand. After
being struck, McGee jumped up off the couch and ran outside.
        {¶ 5} Once outside, McGee flagged down police officers she observed conducting
a traffic stop. According to Columbus Police Officer Jason Clark, McGee appeared to
"have a little bit of swelling and redness to her face." (Tr. 221.) Officer Clark radioed for
other officers to assist McGee. Those officers arrived within five minutes.
        {¶ 6} Columbus Police Officers Jeffrey Lazar and Phillip Jackson were dispatched
to scene that evening. When they arrived, McGee tried to tell them what had happened.
According to Officers Lazar and Jackson, appellant was screaming and making threats,
specifically appellant shouted: "I don't care. Fuck the police. Bitch, I'll kill you. I didn't
do nothing. I live here," and "Bitch, I'll kill you. You played me. I ain't fucking going
nowhere. * * * I don't give a fuck about the police, * * * I'm not leaving." (Tr. 238, 264.)
As Officers Lazar and Jackson attempted to place appellant under arrest, he resisted by
pulling his arms underneath his body and refusing to allow them to handcuff him.
        {¶ 7} While walking appellant to the police cruiser, appellant continued to
scream, yell and threaten McGee. Appellant also threatened the police officers and told
them that he had killed somebody in the past, specifically a police officer. According to
Officer Jackson, McGee told them that appellant had killed someone before.
No. 12AP-893                                                                              3


       {¶ 8} Counsel for appellant did not present any witnesses and appellant was
found guilty of one count each of assault, aggravated robbery, and resisting arrest, and
was sentenced accordingly.
II. ASSIGNMENT OF ERROR
       {¶ 9} Appellant appeals and brings the following sole assignment of error:
              The trial court erred in allowing repeated testimony from a
              witness, other than the prosecuting witness, of other acts
              committed by Appellant prior to the crime charged, in
              violation of Evid.R. 404(B), and deprived Appellant of his
              right to a fair trial guaranteed by Section 16, Article I of the
              Ohio Constitution and the Fifth and Fourteenth Amendments
              to the United States Constitution.

III. ANALYSIS
       {¶ 10} Appellant argues that the testimony of Officers Lazar and Jackson
indicating appellant stated that he had killed someone in the past, was improperly
admitted as other-acts evidence. Normally, an appellate court would review this issue
under an abuse of discretion standard. State v. Morris, 132 Ohio St. 3d 337, 2012-Ohio-
2407. However, appellant did not object to the challenged portion of Officer Lazar's
testimony.   Furthermore, when Officer Jackson testified, appellant's objection was
untimely and he failed to give the basis for the objection. As such, the challenged
testimony of both officers must be reviewed by this court under a plain error analysis.
       {¶ 11} Evid.R. 404(B) provides:
              Evidence of other crimes, wrongs, or acts is not admissible to
              prove the character of a person in order to show action in
              conformity therewith. It may, however, be admissible for
              other purposes, such as proof of motive, opportunity, intent,
              preparation, plan, knowledge, identity, or absence of mistake
              or accident.

       {¶ 12} Appellant argues that testimony elicited from McGee and Officers Lazar and
Jackson concerning statements made by appellant that he had killed someone before were
improperly admitted. Appellant contends that the challenged testimony was other acts
evidence, which was inadmissible under Evid.R. 404(B). For the reasons that follow, this
court disagrees.
       {¶ 13} Aggravated menacing is defined in R.C. 2903.21 as follows:
No. 12AP-893                                                                              4


               (A) No person shall knowingly cause another to believe that
               the offender will cause serious physical harm to the person or
               property of the other person, the other person's unborn, or a
               member of the other person's immediate family.

               (B) Whoever violates this section is guilty of aggravated
               menacing.

       {¶ 14} As the statute indicates, plaintiff-appellee, the State of Ohio ("the State"),
was required to prove that appellant (1) knowingly, (2) caused the victim to believe that
the appellant would cause her, (3) serious physical harm. State v. Michaels, 3d Dist. No.
13-99-41 (Dec. 15, 1999).
       {¶ 15} The crime of aggravated menacing is triggered by a threat that intimidates
or causes fear or apprehension by the recipient. See State v. Schwartz, 77 Ohio App. 3d
484 (12th Dist.1991.).
       {¶ 16} During his testimony, Officer Lazar testified that appellant stated that he
had killed a police officer in the past:
               Q. So after you successfully placed him under arrest, what
               happened next?

               A. We were able to get him up and get him to the cruiser
               where he continued to be agitated, screaming and yelling,
               telling us that we had no right to do anything, he lived here, he
               didn't do anything.

               Q. Okay. Did he continue to make threats?

               A. Yes, he did.

               Q. And what threats were those?

               A. He was making several threats to us, and stating that, you
               know, he had killed somebody in the past, and that - - he said
               at the time it was an officer, but we didn't really take anything
               - - we didn't have any validity in his threats towards us.

(Tr. 240.)

       {¶ 17} Appellant did not object to that testimony.         During appellant's cross-
examination of Officer Lazar, the following exchange took place:
No. 12AP-893                                                                          5


              [DEFENSE COUNSEL:] Okay. You indicated that once you
              had him in the cruiser that he continued to be agitated and
              threatening?

              A. That's correct.

              [DEFENSE COUNSEL:] And that at one point he threatened
              to kill you and your partner or mentioned something about
              he'd killed somebody in the past?

              A. That is correct.

              [DEFENSE COUNSEL:] Okay. And you inferred or you
              thought he said he'd killed an officer in the past?

              A. He had said that it was an officer, and then he corrected
              himself in saying he wished it was an officer.

(Tr. 254.)
       {¶ 18} During his testimony, Officer Jackson stated:
              [THE STATE:] Okay. At what point did you make the arrest
              decision?

              A. Well, it - - you know, I was trying to get the situation
              calmed down first, but once I seen that - - once he made those
              statements, and visually seeing her as I went by, like, there
              had already been a struggle or a fight or something going on.
              At that point, I took him to the cruiser for making those
              threats in front of me. As I'm taking him to the cruiser, the
              victim also reiterates, you know, he's killed somebody before.

              [DEFENSE COUNSEL:] Objection.

              A. So . . .

              THE COURT: I'm going to overrule it since you kind of
              opened the door on that with the previous officer.

(Tr. 266.)
       {¶ 19} Here, the testimony indicated that appellant had hit McGee previously, had
hit her that night, threatened to hit her again, and that appellant had killed someone
previously.
No. 12AP-893                                                                           6


       {¶ 20} In order to convict appellant of aggravated menacing, the State was
required to prove each element of the offense, including the state of mind induced in
McGee by appellant's actions and words. Appellant threatened to kill McGee and told
Officers Lazar and Jackson that he had previously killed someone. Further, McGee
advised officers that appellant had killed someone in the past. This evidence did not
pertain to appellant's conduct or his propensity to commit violence; instead, it was
admissible to establish that McGee believed appellant's threat that he would kill her and
to prove the reasonableness of her fear of serious physical harm.
       {¶ 21} After reviewing the record before us, this court finds that the statements
were properly admissible to prove the elements of the offense of aggravated menacing.
Further, appellant has not shown that, but for the statements, the outcome would have
been different.
IV. DISPOSITION
       {¶ 22} Having overruled appellant's sole assignment of error, the judgment of the
Franklin County Municipal Court is hereby affirmed.
                                                                    Judgment affirmed.

                          KLATT, P.J., and BROWN, J., concur.

                                 _________________